DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of financial structuring without significantly more. 
Claim 17 recite(s) a providing step comprising terminals.  The terminals can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. p.34).  
Claim 17 falls into the category of fundamental economic practice (structured finance mechanism to monetize payment obligations by the payer of a payment obligation to distribute proceeds based on such payment obligation to and for the benefit of the receiver of such payment obligation –Spec. p.1).  The claim is directed to a judicial exception to an abstract idea.
Independent claim 1 recites a system and mimics independent claim 17.  Claim 1 is patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of financial structuring.  All of the dependent claims are directed to aggregating and analyzing data for financial structuring.
The additional executing, facilitating, issuing, transferring, and distributing steps of claim 17 do not add more to the claim to take it out of the realm of abstraction.  The steps are used to carry out the financial structuring.  Claim 17 recite(s) a providing step comprising terminals.  The terminals can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. p.34).  
The claim does not integrate the judicial exception into a practical application.  
Claims 1-28 are ineligible.

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadiwar (2013/0282546).

Kadiwar discloses:

As per claim 1, a financial structuring system utilizing a plurality of terminals within a computer network to monetize a payment obligation, said financial structuring system comprising: 5at least one payment agreement having at least one payer terminal and at least one receiver terminal as parties thereto and concerning at least one payment obligation between said at least one payer terminal and at least one receiver terminal; one or more third party terminals interfaced with said at least one payer terminal comprising at least one investor terminal; and 10one or more monetization transactions by which said at least one payer terminal interacts with said one or more third party terminals causing at least a portion of said payment obligation to be assigned to said at least one investor terminal in exchange for investment proceeds and causing a portion of said investment proceeds to be distributed to said at least one receiver terminal.  (para.55, 73-74, and 76-77—monetization, agreement, and investor, third party, and payer terminals)

As per claim 2, 15wherein said one or more third party terminals further comprise one or more arranger terminals to effectuate said at least one monetization transaction.  (para.73—arranger terminals)

As per claim 3, wherein said one or more third party terminals further comprise one or more aggregation vehicle terminals to aggregate payments.  (para.72—aggregate payments)

As per claim 4, 20wherein payments from said payer terminal under said payment obligation are passed through said one or more aggregation vehicle terminals prior to being received by said at least one investor terminal.  (para.72-73—payments paused)

As per claim 5, wherein said one or more third party terminals further comprise one or more issuer SPE terminals issuing at least one of said monetization transactions to said at least one investor terminal.  (para.72—aggregate payments)

As per claim 6, wherein said one or more issuer SPE 5terminals distributes a portion of said investment proceeds to said at least one receiver.   (para.72—aggregate payments)

As per claim 7, wherein said one or more third party terminals further comprise one or more servicer terminals providing servicer functions in connection with said one or more monetization transactions.  (para.73—servicer terminal)

As per claim 8, wherein said one or more third party 10terminals further comprise one or more trustee terminals providing trustee functions in connection with said one or more monetization transactions.  (para.73—trustee functions)

As per claim 9, wherein said one or more third party terminals further comprise one or more credit rating agency terminals providing credit rating services.  (para.76—credit rating)

As per claim 10, 15wherein said one or more third party terminals further comprise one or more credit enhancement terminals providing credit enhancement to at least one of said one or more third party terminals and said at least one receiver terminal.  (para.76—credit enhancement)

As per claim 11, wherein said one or more third party 20terminals further comprise one or more default protection terminals providing default protection to at least one of said one or more third party terminals and said at least one receiver terminal.  (para.73—default protections)

As per claim 12, wherein said one or more default protection terminals utilize one or more financial instruments to provide default protection.  (para.73—default protections)

As per claim 13, wherein said one or more financial instruments selected from the group consisting of a credit default contract, an option, a 5derivative, and an insurance product.  (para.60 and 87—insurance and options)

As per claim 14, wherein said one or more third party terminals further comprise one or more liability certificate terminals engaged to provide an agreement by said at least one payer terminal to be assigned to another terminal in said system and providing recourse for a breach of said at least one payment agreement by said at 10least one payer terminal.  (para.74—insurance liability)

As per claim 15, wherein said one or more third party terminals further comprise one or more distribution vehicle terminals through which said proceeds to be distributed to said at least one receiver terminal pass before being received by said one or more receiver terminals.  (para.71—transfer)

As per claim 16, 15further comprising one or more allocation vehicle terminals through which proceeds distributed to said at least one receiver terminal pass prior to being received by said at least one receiver terminal.  (para.71—transfer)

As per claim 17, a method for structuring financial transactions to monetize a payment obligation, said method comprising the steps of: 20providing a financial structuring system comprising at least one payer terminal, at least one receiver terminal, and at least one investor terminal; executing at least one payment agreement with said at least one payer terminal and said at least one receiver terminal regarding said payment obligation; 40USPTO Customer #:159583 Atty Ref: 2020-00149 facilitating at least one monetization transaction based on said payment obligation between said at least one payer terminal and said at least one receiver terminal; issuing a monetization transaction for at least a portion of said at least one payment obligation in exchange for proceeds to at least one investor terminal; 5receiving said proceeds from said at least one investor terminal; transferring at least a portion of said at least one payment obligation to said at least one investor terminal; and distributing at least a portion of said proceeds to said at least one receiver terminal.  (para.55, 73-74, and 76-77—monetization, agreement, and investor, third party, and payer terminals)

As per claim 18, wherein said financial structuring system further comprises 10at least one monetization terminal for facilitating said monetization transaction.  (para.55—monetization)

As per claim 19, further comprising the step of engaging at least one arranger terminal to facilitate said at least one monetization transaction.  (para.73—arranger terminals)

As per claim 20, wherein said financial structuring system further comprises at least one aggregation terminal and said method further comprises the step of aggregating at 15least a portion of said payments from said at least one payer terminal to said at least one monetization terminal with said at least one aggregation terminal.  (para.72—aggregate payments)

As per claim 21, wherein said financial structuring system further comprises at least one servicer terminal providing servicer functions in connection with said at least one monetization transaction.  (para.73—servicer terminal)

As per claim 22, 20wherein said financial structuring system further comprises at least one trustee terminal providing trustee functions in connection with said at least one monetization transaction.   (para.73—trustee functions)

As per claim 23, wherein said financial structuring system further comprises at least one credit rating agency terminal providing credit rating services in connection with said at least one monetization transaction.  (para.76—credit rating)

As per claim 24, wherein said financial structuring system further comprises 5at least one credit enhancement terminal providing protection to one or more of said one or more third party terminals and said at least one receiver terminals.  (para.76—credit enhancement)

As per claim 25, wherein said at least one credit enhancement terminal utilizes one or more financial instruments selected from the group consisting of default protection, a credit default contract, an option, a derivative, and an insurance product.   (para.73—default protections)

As per claim 26, 10wherein said financial structuring system further comprises at least one liability certificate terminal providing an agreement by said at least one payer terminal that may be assigned to another terminal in said financial structuring system providing recourse for a breach of said at least one payment agreement by said at least one payer terminal.   (para.74—insurance liability)

As per claim 27, 15wherein said financial structuring system further comprises at least one distribution vehicle terminal through which proceeds to be distributed to said at least one receiver terminal pass prior to being received by said at least one receiver terminal.   (para.71—transfer)

As per claim 28, wherein said financial structuring system further comprises at least one allocation vehicle terminal through which proceeds to be distributed to said at 20least one receiver terminal pass prior to being received by said at least one receiver terminal.  (para.71—transfer)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, 20180189886 discloses synthetically denominated debt and 20100017324 discloses financial trading assets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691